DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 9, directed to a species non-elected without traverse.  Accordingly, claim 9 has been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with BRANDON A CHAN on 04/25/2022.

The application has been amended as follows: 

In claim 1, delete:

In claim 1, delete:

And insert in place thereof:
wherein at least two pairs of two adjacent RA form into a first bridge structure and a second bridge structure;
In claim 1, delete:

And insert in place thereof:
wherein the ring A comprises the fused first ring and the fused second ring; wherein the fused first ring and the fused second ring are further fused to each other to form a structure selected from the group consisting of:

In claim 15, delete:

In claim 15, delete:

And insert in place thereof:
wherein at least two pairs of two adjacent RA form into a first bridge structure and a second bridge structure;
In claim 15, delete:

And insert in place thereof:
wherein the ring A comprises the fused first ring and the fused second ring; wherein the fused first ring and the fused second ring are further fused to each other to form a structure selected from the group consisting of:

In claim 19, delete:

In claim 19, delete:

And insert in place thereof:
wherein at least two pairs of two adjacent RA form into a first bridge structure and a second bridge structure;
In claim 19, delete:

And insert in place thereof:
wherein the ring A comprises the fused first ring and the fused second ring; wherein the fused first ring and the fused second ring are further fused to each other to form a structure selected from the group consisting of:

In claim 21, delete:

In claim 21, delete:

And insert in place thereof:
wherein at least two pairs of two adjacent RA form into a first bridge structure and a second bridge structure;
In claim 21, delete:

And insert in place thereof:
wherein the ring A comprises the fused first ring and the fused second ring; wherein the fused first ring and the fused second ring are further fused to each other to form a structure selected from the group consisting of:

Cancel claim 9.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims require a compound having a structure from the claimed group, i.e. a compound having a ring A further fused to three saturated rings.
The closest prior art of record is Stoessel, et al., US-20150171348-A1, and Liu, et al., CN-101851501-A. Stoessel teaches a compound (compound Ir521 @ p. 130) comprising a first ligand LA as claimed … the ring A comprises the fused first ring and the fused second ring; wherein the fused first ring and the fused second ring are further fused to each other to form the following structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Stoessel teaches aliphatic rings, in general, which may be represented by prior art formula (3) in general, and that, in general, the substituents may form an aliphatic ring system with an adjacent radical. In general, this aliphatic ring structure could be present on any metal complex according through the general disclosure.
Thus, the claims fall within the guidelines of the general disclosure of Stoessel. However, Stoessel does not explicitly show a ring having three saturated rings, only two, and only then, in a single example.
Liu teaches a compound comprising a first ligand LA as claimed … the ring A comprises the fused first ring and the fused second ring; wherein the fused first ring and the fused second ring are further fused to each other to form the following structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


However, Liu is only focused on this as part of a compound having a julolidine ring.
As an aside, while Stoessel teaches that the ring does not have benzylic protons, and notes that it is essential that it contains no benzylic protons (¶¶21,51), the examiner does not believe that the teaching of further fusing aliphatic rings precludes modification of any other prior art compound having aliphatic rings containing benzylic protons, especially given that such compounds are ubiquitous in the prior art, and often show desirable properties when compared to compounds not having the aliphatic rings.
See, for example, Akino, et al., US-20090043064-A1, and/or Choi, et al., US-20160118604-A1, which each teach compounds having the following compound comprising a first ligand LA as claimed … the ring A comprises a fused first ring; wherein the fused first ring is the following structure:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Hence, either of the Akino and Choi references alleviates the benzylic proton concern of Stoessel, and show it should not be taken as a bona-fide teaching away, but merely an improvement over the prior art, i.e. compounds with benzylic protons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721